FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a wind turbine" in lines 4 and 6.  It is isn’t clearly described by the claim if the above “a wind turbine” are the same “a wind turbine” previously described by line 2 of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marwaha et al. U.S. Patent Application Publication 2016/0115941.
With respect to claims 1 and 8-10, Marwaha teaches a first strain sensor for measuring a first blade bending moment of a rotor blade of a wind turbine in a first spatial direction (blade sensors 320 which measures blade displacement, blade acceleration and/or load on the blades 202, 203, 204, paragraph 38); a second strain sensor for measuring a second blade bending moment of a rotor blade of a wind turbine in a second spatial direction, which differs from the first spatial direction (blade sensors 320 which measures blade displacement, blade acceleration and/or load on the blades 202, 203, 204, paragraph 38); an arrangement for determining constant components of forces and moments of the rotor blades provided in the wind turbine (no load state that is determined by the control system 124 for the wind turbine using sensors 304-310, paragraphs 35-37); and a controller for combining the first blade bending moment, the second bending moment and the constant components (the control system 124 determines blade correction commands from the combined values from the blade sensors and no load information, paragraphs 37-38).
With respect to claims 2-3, Marwaha teaches wherein, for determining constant components, the arrangement comprises a sensor that are provided in the hub or nacelle of the wind turbine  (sensors 304-310 on the main shaft flange 302, figure 3).
With respect to claims 4 and 5, Marwaha teaches the first spatial direction and the second spatial direction enclose an angle of 70 degrees to 110 degrees and the first spatial direction and the second spatial direction enclose an angle of 70 degrees to 110 degrees (blade sensors 320 b along each blade, figure 3).
With respect to claim 6, Marwaha teaches at least one third strain sensor (there are three blade sensors 320, paragraph 38), wherein the first strain sensor, the second strain sensor, and the third strain sensor in combination determine two bending moments (paragraph 38)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marwaha et al. U.S. Patent Application Publication 2016/0115941 in view of Muller et al. U.S. Patent Application Publication 2015/0211969.
With respect to claim 7, Marwaha teaches the claimed invention except wherein the strain sensors are fiber optic strain sensors.
Muller teaches a method and device for monitoring the state of rotor blades wherein strain sensors 302 and acceleration sensor 312 used for measuring the state of the blade may be fibre optic sensors (paragraphs 25-27).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Marwaha with the fibre optic strain sensors as taught by Muller in order to provide a monitoring system that improves detection of aging, fatigue of material and similar critical states when compared to an estimation of the number of the load cycles (paragraph 21, Muller).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/9/2021